                                                                       JS-6
 1
 2
 3
 4
 5
 6
 7
 8
                           UNITED STATES DISTRICT COURT
 9
                         CENTRAL DISTRICT OF CALIFORNIA
10
11
                                                    Case No.: ED CV 20-2140-DMG (KKx)
     MELISSA BLACKSMITH, an individual,
12
13                          Plaintiff,              ORDER APPROVING JOINT
                                                    STIPULATION FOR DISMISSAL
14                                                  WITH PREJUDICE [19]
15         vs.

16   WEST COAST DERMATOLOGY
     BILLERS, LLC, a limited liability
17   company; and DOES 1 through 20,
     inclusive,
18                 Defendants.
19
20         Pursuant to the parties’ stipulation under Federal Rule of Civil Procedure
21   41(a)(1)(A)(ii), IT IS HEREBY ORDERED that the above-captioned action is
22
     DISMISSED WITH PREJUDICE in its entirety.            The parties shall bear their own
23
     attorneys’ fees and costs. All scheduled dates and deadlines are VACATED.
24
25
     DATED: July 6, 2021                 _______________________________
26                                       DOLLY M. GEE
27                                       UNITED STATES DISTRICT JUDGE
28



                                              -1-
